Mr. Justice Gary delivered the opinion of the Court. The appellee was a jeweler, and in a little more than two years, with no acquaintance with the appellant, who was a physician and druggist, the appellee sold to, and repaired goods in his line for the wife of the appellant, without his knowledge, to the amount of $134.75. At the time of the trial $40.75 remained unpaid, she having paid the residue. Among the items were diamond ear rings, $58, of the destination of which there is no account; a watch, $10, to a daughter of the wife by a former marriage and not a member of the family of the appellant; a gentleman’s chain, $6, a present to the lover of the cook. As none of these articles can be considered as being in a family expense account, and their combined price much exceeds the unpaid balance of the account, the finding of the court, trying the case without a jury, should have been in favor of the defendant—the appellant. There is no appearance here by the appellee. On the authority of Gaffield v. Scott, 40 Ill. App. 380, and Harding v. Hyman, 54 Ill. App. 434; S. C., with title reversed, 162 Ill. 357, the judgment is reversed without remanding.